On Rehearing.
(Dec. 14, 1903.)
PROVOSTY, J.
In the original opinion in this case, the court reached the conclusion that it was the intention of the owners and vendors of the Ramsey Plantation to qualify the act of sale of said plantation by reserving to themselves certain things that would have passed under the general grant contained in the first clause of tfie act of sale, and the court adheres to that view; but the court now thinks it erred in holding that it .was the intention of the vendors to reserve the fences, so as to have the right to remove them from the plantation and leave it open to the depredation of cattle.
The evidence shows that the plantation was described, bought, and sold as a sugar plantation; that is, as being a plantation actually cultivated in sugar cane at the time of the sale, and the cultivation of which it was expected would be continued. Now, there is no stock law in Vermilion parish, and the absence of a stock law makes it incumbent *277upon all who cultivate the soil to fence out their neighbors’ cattle. In this situation, fences are an integral and essential part of a going plantation; that is, it is impossible to operate, or even to conceive of, a sugar plantation in Vermilion parish entirely denuded of fences. Without fencing, the status of an estate as a sugar plantation could not be maintained, and the cultivation of sugar cane would be impossible. The fences become part and parcel of the plantation, necessary to its designation, description, and maintenance as a sugar plantation. The fences therefore go with the soil as a part of the soil, and not merely as an improvement upon it. The maxim applies, “Quidquid plantatur solo, ceditur solo.” That is to say. whatever is sunk into the soil is part of the soil, and goes with it. The fence was as effectively incorporated with the soil as the cisterns were incorporated with the cottages, if not more so. The court held that the cisterns went with the cottages because they were part of the cottages, and that it was not necessary to mention the usual and ordinary parts and appurtenances of a cottage to include them under the operation of the sale. By parity of reasoning, the fences are a part of the plantation. A different rule would.apply if the property had been sold as lands. In that case there would have been no reason to hold that the fences were an essential part of the thing sold, for fences are not essential parts of lands. But fences are an essential part of a plantation, whenever, by reason of there being no stock law, the plantation cannot exist without them. Any one purchasing lands, described as being a sugar plantation in operation, naturally assumes that the fences necessary to give the lands the status of a plantation go with the lands as part and parcel of the plantation.
The same reasoning which carries the cisterns and other articles, which the court in the original opinion concedes the defendant is entitled to retain, carries to the defendant the fences as part and parcel of the plantation. Indeed, the fences are more necessary to the existence and operation of a plantation, as such, than cisterns are to the existence and use of a cabin. Under any other view the vendors would have the right to reserve the bridges over the various plantation ditches, the hitch posts, and a thousand other objects not mentioned by name or by class. The answer to all such claims would be that these things are part and parcel of the plantation.
The authorities are numerous that fences are part and parcel of the soil of cultivated land, and go with the sale of a tract of land as a farm, and that fences are included in the idea of a farm, just as a cistern is included in the idea of a cabin. Bagley v. Columbus R. R. Co., 98 Ga. 626, 25 S. E. 638, 34 L. R. A. 286, 58 Am. St. Rep. 325; Seymour v. Watson, 36 Am. Dec. 556;. Smith v. Carroll, 4 G. Greene, 146; Emrich v. Ireland, 55 Miss. 390; State v. Graves, 74 N. C. 396; Kimball v. Adams, 52 Wis. 554, 9 N. W. 170; Brown v. Bridges, 31 Iowa, 138; Graham v. Roark, 23 Ark. 19; Climer v. Wallace, 28 Mo. 556, 75 Am. Dec. 135; Ivins v. Ackerson, 38 N. J. Law, 220.
Another consideration that shows it was not in the mind of any of the parties that the fences should be reserved to the vendors is this: had any such reservation been made by the parties, it is almost certain that the vendee would have stipulated as to time and mode of removal, so that the growing crops would not be exposed to the depredations of cattle. The vendee would not have consented to a reservation which might be exercised in such a way as to inflict an immense loss on him. There would have been some provision as to how and when, and on what notice, the fences would be removed. It is equally certain that the vendors themselves would have desired to have some definite understanding on the subject, and to incorporate same in the contract. The absence of any stipulation on the subject, therefore, goes very far towards showing that neither party understood or intended that the fence should be removed.
On this rehearing it is claimed that the demand of the plaintiff should be rejected, for the reason that the sale was made by John Bagley and Mrs. Elizabeth Cluney, wife of Martin Bagley, conjointly; and that any reservation in the act of sale inured to both vendors if it inured to the benefit of either, it having inured to the benefit of one as much as to the benefit of the other, and that the present suit is brought exclusively by John J. Bagley, who does not allege that he ever acquired Mrs. Bagley’s *279interest, and still less offers any proof to show that he did; and that, consequently, there can he no judgment in favor of plaintiff, but that the plaintiff must be nonsuited, or the case remanded for further evidence.
This ground was not urged in the lower court, so far as the record shows, and it was not urged on the original hearing in this court. On- the rehearing it is too late to urge it.
The original judgment is amended so as to add the fences to the objects as to which the demand of plaintiff is rejected, and, as thus amended, it is reinstated as the judgment of the court.